Judge TURSI
dissenting.
I respectfully dissent.
The dispositive issue in this appeal is whether the facts as found by the trial court support its conclusions of law. Because the facts do not, I would reverse.
*77The trial court agreed that it was bound by the definition of accident as contained in Bobier v. Beneficial Standard Life Insurance Co., 40 Colo.App. 94, 570 P.2d 1094 (1977). The policy in Bobier was an accidental death policy also, and the critical language therein, “directly and independently of all other causes” is identical to the language in question here. And, although the insurance industry has been on notice of the construction given to this language in Colorado since 1977, defendant-insurer has not redefined, modified, nor restricted the definition of the word “accident.”
The trial court found that during intercourse the insured, who had hypertension and a preexisting aneurysm, on reaching orgasm sustained additional elevated blood pressure and a resultant massive rupture of the preexisting aneurysm. It also found and concluded that the rupture of an aneurysm, which occurs only in one of 300,000 people during orgasm was not, as defined in Bobier, an accident because it was not an unusual or unanticipated result which flowed from a commonplace cause. However, the trial court did not determine, under the facts here, from whence this statistically established unusual and unanticipated result flowed, and it did not find sexual intercourse between spouses not to be a commonplace occurrence.
Therefore, I would hold that the plaintiff made a prima facie case showing that the rupturing of an aneurysm during orgasm was in fact an unusual or unanticipated result which flowed from a commonplace cause, reverse the judgment of the trial court and, inasmuch as the trial court entered a directed verdict at the close of plaintiffs case, remand the case for new trial.